
	

115 HR 6678 RH: Claude Moore Farm Land Conveyance Act
U.S. House of Representatives
2018-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 820
		115th CONGRESS2d Session
		H. R. 6678
		[Report No. 115–1053]
		IN THE HOUSE OF REPRESENTATIVES
		
			August 24, 2018
			Mrs. Comstock introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 27, 2018Additional sponsor: Ms. Norton
			
			November 27, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior to convey certain National Park Service land in Fairfax
			 County, Virginia, to the Friends of the Claude Moore Farm.
	
	
 1.Short titleThis Act may be cited as the Claude Moore Farm Land Conveyance Act. 2.DefinitionsIn this Act:
 (1)FriendsThe term Friends means the Friends of the Claude Moore Colonial Farm at Turkey Run, Inc. (2)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Land conveyance
 (a)Conveyance requiredSubject to valid existing rights, if not later than 90 days after the date of enactment of this Act, the Friends submit to the Secretary in writing a request for the conveyance of the National Park Service land described in subsection (b)(1) for use as an 18th Century living history museum open to the public, the Secretary shall convey to the Friends, without consideration and all right, title, and interest of the United States in and to the parcel of National Park Service land described in subsection (b)(1), including any improvements thereon.
			(b)Description of land
 (1)In generalThe National Park Service land is the approximately 69-acres generally depicted as Claude Moore Colonial Farm Land Assignment on the map entitled George Washington Memorial Parkway, Claude Moore Colonial Farm Land Assignment, McLean, Virginia numbered 850_146239, and dated June 2018. (2)MapThe map referenced in paragraph (1) shall be on file and available for public inspection in the appropriate office of the National Park Service. The Secretary may correct minor errors in the map.
 (c)Costs of conveyanceAs a condition of the conveyance under subsection (a), all costs associated with the conveyance under subsection (a) shall be paid by the Friends.
 (d)Time for completion of conveyanceNot later than 1 year after the date on which the Friends submit the written request described in subsection (a), the Secretary shall complete the conveyance under that subsection.
 (e)ReversionIf the land conveyed to the Friends under subsection (a) ceases to be used as an 18th Century living history museum open to the public, the land shall, at the discretion of the Secretary, revert to the United States.
			
	
		November 27, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
